Citation Nr: 0431244	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  97-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to an increased rating for the residuals of shell 
fragment wounds (SFWs) of the left lower extremity, to 
include peroneal neuropathy, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service in the United States Marine 
Corps from April 1966 to March 1969 and from August 1969 to 
August 1975.  He subsequently was a member of the Tennessee 
Army National Guard from August 1977 to March 1991, and he 
served on active duty from July 1984 to August 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 RO rating decision which denied a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected left leg shrapnel wound residuals 
disability.

In December 1998 the Board remanded the case for additional 
development.  

By decision dated in June 2000, the Board denied the 
veteran's left leg increased rating claim.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).

In March 2001, VA submitted a Motion for Remand that was 
eventually not opposed by the veteran.  The basis for the 
Motion for Remand was that the Court's holding in Holliday v. 
Principi, 14 Vet. App. 280 (2001) required a return of the 
case to the Board to address in the first instance whether 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was applicable and had 
been satisfied.  By Order dated in September 2001, the Court 
granted the Motion and vacated and remanded the Board's 
decision.

By decision dated in July 2002 the Board again denied the 
veteran's increased rating claim.  The veteran again appealed 
the Board's decision to the Court.  In January 2003, the 
parties filed a Joint Motion for Remand.  The basis for the 
Joint Motion was that the Board had not provided adequate 
reasons and bases for its decision, in particular, whether a 
separate evaluation for muscle disability should be assigned.  
It was also noted that an examination was required.  A 
January 2003 Order of the Court granted the Joint Motion and 
vacated the Board's July 2002 decision.  


In August 2003 the Board remanded this matter to the RO for 
development consistent with the January 2003 Joint Motion for 
Remand.  By supplemental statement of the case dated in May 
2004, the RO again denied the veteran's claim for an 
increased rating.  Thus, the matter is again before the Board 
for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that in the August 2003 remand the Board 
directed the RO to schedule the veteran for VA orthopedic and 
neurological examinations in order to determine the current 
degree of severity of his left leg disability and in 
particular to identify the muscle groups involved as a result 
of the SFW and to determine the severity of the resulting 
muscle injuries, if any.  The orthopedic examiner was to 
identify the presence of retained metal fragments in the left 
leg and, if possible, identify the track or path each 
fragment traveled from its point of entry and explain how the 
retained metal fragments may have affected the functioning of 
each identified muscle.  These directives to the RO and the 
orthopedic examiner came from the January 2003 Joint Motion, 
which was granted by Order of the Court.  In the January 2003 
Joint Motion the parties (VA and the veteran) noted:  (1) it 
appeared that another examination was required to assess any 
muscle damage that may have been caused by the veteran's SFWs 
and (2) it was unclear whether the veteran had any retained 
metal fragments and whether there may be any damage to muscle 
groups X-XII.  

The record reflects that in March 2004 the veteran underwent 
a VA examination, which purported to be for the muscles.  The 
Board notes that the VA examiner extensively discussed the 
neurological aspect of the service-connected disability, 
however, it is unclear from the VA examination report as to 
whether there are any retained metal fragments in the 
veteran's left lower extremity or any muscle damage to the 
left lower extremity as a result of the SFWs.  A remand by 
the Court or the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Given the guidance 
offered by the Court in Stegall, the Board has no choice but 
to remanded this matter again in order to accomplish the 
directives of the prior Board remand.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003).  

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations in order to determine the 
current degree of severity of his left 
leg disability and in particular to (1) 
identify the muscle groups involved as a 
result of the SFW and (2) identify the 
presence of retained metal fragments in 
the left leg.  If there is no muscle 
group involved and/or no retained metal 
fragments, a negative response is 
necessary.  The claims file must be made 
available to, and be reviewed by, the 
examiners in conjunction with the 
examinations.  Any special diagnostic 
studies deemed necessary should be 
performed.  In particular, unless 
contraindicated, x-rays must be taken 
that indicate the presence and location 
of all retained metal fragments in the 
left leg.  If x-rays are not performed, 
the reason should be stated in the 
examination report.

The examiners should describe all 
symptomatology due to the veteran's 
service-connected left leg disability.  
Specific findings should be made with 
respect to the location, size and shape 
of any SFW scars identified with a 
detailed description of any associated 
pain or tenderness as well as any 
limitations caused by any adhesions or 
nerve impairment, including impairment 
affecting motion and strength of the left 
lower extremity function.  The rationale 
for all opinions expressed should also be 
provided.

In reporting the results of range of 
motion testing, the examiners should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  

The examiners should describe the 
existence and severity of any left lower 
extremity muscle atrophy, any 
incoordination, any weakened movement and 
any excess fatigability on use.  Special 
attention should be given to the presence 
or absence of pain, limitation of motion, 
loss of sensation, instability, weakness, 
or interference with weightbearing or 
gait, as well as pain and/or swelling on 
use.  The examiners should express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups, and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.

The orthopedic examiner should identify 
the presence of retained metal fragments 
in the left leg and, if possible, 
identify the track or path each fragment 
traveled from its point of entry.  In 
particular, the examiner should identify 
the particular muscle(s) involved and 
explain how the retained metal fragments 
have affected the functioning of each 
identified muscle.  The neurologist 
should identify the particular nerve(s) 
in the left leg affected by the retained 
metal fragments.


3.  Thereafter, the RO should 
readjudicate the claim, and specifically 
address whether a separate rating for 
muscle injury should be assigned.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  
If the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is hereby notified that it is his responsibility to report 
for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


